UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6493



ANGELITO SANTOS,

                                            Petitioner - Appellant,

          versus


JOSEPH P. SACCHET, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-3298-PJM)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelito Santos, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, Jason Frederick Trumpbour, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angelito Santos seeks to appeal the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000), and a subsequent order denying his motion for

reconsideration.   We have reviewed the record and the district

court’s opinion and orders and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court. See Santos v. Sacchet,

No. CA-99-3298-PJM (D. Md. Mar. 1 & 30, 2000).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s first order is marked as filed
on February 29, 2000, the district court’s record shows that it was
entered on the docket sheet on March 1, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2